DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 02/10/2022, Applicant, on 05/09/2022.
Status of Claims
Claims 1, 3-5, 7, 9 and 11 are currently amended. 
Claims 6, 8 and 12 are canceled. 
Claims 2 and 10 are originals. 
Claims 13-14 are new. 
Claims 1-5, 7, 9-11, and 13-14 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Claim 12 was cancelled. Accordingly, the Examiner withdraws the rejection of claim 12 under 35 USC § 112 in the present office action.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 6 “With this paper, claim 1 has been amended to add the limitation "transmitting access information of the chat room to a first terminal possessed by a first user of the evaluation target company and to a second terminal possessed by a second user of a corresponding cooperator when the risk score is greater than or equal to a reference value or a preset keyword is included in the text data" which is an additional element that integrates the claim into a practical application and amounts to significantly more than the abstract idea. When the first and second terminals receive the access information, the first and second users are informed of an issue in a supply chain which occurs when the risk score is higher than a reference value or a preset keyword is included in the text data. Then the first and second users can conduct real-time communication by accessing to the chat room using the access information such that the issue in the supply chain can be resolved.”
The examiner respectfully disagrees.
 	“transmitting access information of the chat room to a first terminal possessed by a first user of the evaluation target company and to a second terminal possessed by a second user of a corresponding cooperator when the risk score is greater than or equal to a reference value or a preset keyword is included in the text data” is an additional element but it is identified as an extra solution activity to the recited abstract idea. Extra solution activity does not integrate the abstract idea into a practical application and it is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The Examiner notes that limitation of the independent claims are not interconnected together and the claims lack technical features to further define the creation of the chat room and further define how the keywords are extracted from the chat.
Accordingly, the Examiner maintains rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Independent claim 1 has been amended to incorporate the allowable subject matter indicated by the Examiner in claim 8 and all of the limitations of intervening claim 6. New claims 13-14 include all limitations of claim 8 and all of the limitations of intervening claim 6. Accordingly, the Examiner withdraws the prior art rejections of the pending claims in the present office action.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5, 7, 9-11, and 13-14 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-5, 7, 9-11, and 13-14 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of calculating risk scores for two entities, and generating and displaying a network diagram of keywords. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “calculating a risk score of each of an evaluation target company and a plurality of cooperators related to the evaluation target company based on text data related to the evaluation target company; generating a bar graph for comparing the risk score of the evaluation target company with an average risk score of the cooperator; generating a tracking graph indicating a change trend in the risk score of each of the evaluation target company and the plurality of cooperators, extracting a feature point on the tracking graph, and matching external information indicating a feature point occurrence cause to the feature point; generating a network diagram in which a plurality of keywords related to the evaluation target company or the cooperator are displayed in a hierarchical tree structure; and displaying a keyword belonging to a specific layer among the plurality of keywords constituting the network diagram based on input information input from the first or second user, wherein the displaying of the keyword includes extracting a first keyword selected by the first or second user, arranging the extracted first keyword at a specified center point, and arranging and displaying a plurality of sub keywords related to the first keyword in a ring shape based on the center point”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary person can reasonably analyze data related to two entities, calculate a risk score, provide bar graphs for the risk scores, and generate and display a network diagram of keywords. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 14 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 13 and 14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5, 7, 9-11 recite a Mental Process for generating risk score graphs and displaying a network diagram of keywords. As a result, claims  2-5, 7, 9-11 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “creating a chat room for managing a supply chain of the evaluation target company and the cooperator, and controlling the bar graph and the tracking graph to be displayed in a specified area of the chat room in real time”, and “transmitting access information of the chat room to a first terminal possessed by a first user of the evaluation target company and to a second terminal possessed by a second user of a corresponding cooperator when the risk score is greater than or equal to a reference value or a preset keyword is included in the text data”. When considered in view of the claim as a whole, the step of  “transmitting” does not integrate the abstract idea into a practical application because “transmitting” is an insignificant extra solution activity to the judicial exception. Further, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable recording medium having a computer program recorded thereon” and claim 14 further recites “An apparatus for analyzing a risk of a cooperator supply chain, the apparatus comprising a processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 13 and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5, 7, 9-11 include additional elements beyond those recited by independent claims 1. The additional elements in the dependent claims are “when the first or seconds user selects one tracking graph from a plurality of tracking graphs generated for each of the evaluation target company and the plurality of cooperators, changing at least one of color, brightness, or a thickness of the selected tracking graph” as in claim 3, “when the first or seconds user selects one feature point from a plurality of feature points formed in the tracking graph, displaying the external information matching the selected one feature point in a specified area” as in claim 4, “when the first or second user sequentially selects the plurality of feature points, continuously displaying different external information matched for each selected feature point” as in claim 5, “when a second keyword which is one of the sub keywords, is selected from the plurality of sub keywords by the first or second user, arranging and displaying other sub keywords related to the second keyword in a ring shape based on the second keyword while moving and arranging the second keyword to the center point; and connecting and displaying the first and second keywords in a chain form while moving and arranging the first keyword to a specified outside portion in the ring shape such that history of the plurality of keywords selected by the first or second user is displayed” as in claim 9, and “when specific text data is uploaded from the first terminal to the chat room, displaying the specific text data in a first area of the chat room, analyzing the specific text data displayed in the first area to extract a target cooperator related to an issue according to the specific text data among the plurality of cooperators, and transmitting temporary address information for temporary access to the chat room through a terminal of a user associated with the extracted target cooperator, wherein the controlling of the displaying of the bar graph and the tracking graph includes: when a specific word included in the specific text data is selected, displaying the bar graph and the tracking graph associated with the selected specific word in a second area” as in claim 11. When considered in view of the claims as a whole, the step of  “transmitting” does not integrate the abstract idea into a practical application because “transmitting” is an insignificant extra solution activity to the judicial exception. Further, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5, 7, 9-11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “creating a chat room for managing a supply chain of the evaluation target company and the cooperator, and controlling the bar graph and the tracking graph to be displayed in a specified area of the chat room in real time”, and “transmitting access information of the chat room to a first terminal possessed by a first user of the evaluation target company and to a second terminal possessed by a second user of a corresponding cooperator when the risk score is greater than or equal to a reference value or a preset keyword is included in the text data”. The step of “transmitting” does not amount to significantly more than the abstract idea because “transmitting” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-transitory computer readable recording medium having a computer program recorded thereon” and claim 14 further recites “An apparatus for analyzing a risk of a cooperator supply chain, the apparatus comprising a processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 13 and 14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5, 7, 9-11 include additional elements beyond those recited by independent claims 1. The additional elements in the dependent claims are “when the first or seconds user selects one tracking graph from a plurality of tracking graphs generated for each of the evaluation target company and the plurality of cooperators, changing at least one of color, brightness, or a thickness of the selected tracking graph” as in claim 3, “when the first or seconds user selects one feature point from a plurality of feature points formed in the tracking graph, displaying the external information matching the selected one feature point in a specified area” as in claim 4, “when the first or second user sequentially selects the plurality of feature points, continuously displaying different external information matched for each selected feature point” as in claim 5, “when a second keyword which is one of the sub keywords, is selected from the plurality of sub keywords by the first or second user, arranging and displaying other sub keywords related to the second keyword in a ring shape based on the second keyword while moving and arranging the second keyword to the center point; and connecting and displaying the first and second keywords in a chain form while moving and arranging the first keyword to a specified outside portion in the ring shape such that history of the plurality of keywords selected by the first or second user is displayed” as in claim 9, and “when specific text data is uploaded from the first terminal to the chat room, displaying the specific text data in a first area of the chat room, analyzing the specific text data displayed in the first area to extract a target cooperator related to an issue according to the specific text data among the plurality of cooperators, and transmitting temporary address information for temporary access to the chat room through a terminal of a user associated with the extracted target cooperator, wherein the controlling of the displaying of the bar graph and the tracking graph includes: when a specific word included in the specific text data is selected, displaying the bar graph and the tracking graph associated with the selected specific word in a second area” as in claim 11. The step of “transmitting” does not amount to significantly more than the abstract idea because “transmitting” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). Further, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5, 7, 9-11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 05/09/2022 necessitated the reformulation of the 35 USC § 101 rejection and the withdrawal of the 35 USC § 103 rejection presented in the present office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623